DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25-27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambroladze (US 2011/0320740) in view of Liu (US 2022/0066690) and Gupta (US 2019/0354489).
Regardling claim(s) 25, Ambroladze teaches:
A network-based apparatus to manage a cache memory in a multi-level cache hierarchy, the network-based apparatus comprising: 	Fig. 2 and [0022] The hierarchal data cache system 200 generally includes a main memory 210 and lower level data caches 212. [0018] the computing device 102 can be any computing device, including but not limited to, a server. Fig. 1 and [0019] the computing device 102 can include a network interface 112 for coupling to a network 114. The network 114 is configured to connect computing device 102 with other devices (e.g., other computing devices, storage devices, peripheral devices, etc.), and may include one or more wide area networks (WANS) and/or local area networks (LANS) such as, for example, the Internet, intranet(s), and/or wireless communication network(s).	
processing circuitry configured to sequentially search a cache at each level of the multi-level cache hierarchy for the bitstream based on the pointer associated with the bitstream; 	Fig. 2 and [0029] if a CPU 220 sends out a request with an address of the target data, each directory of the lower level caches are checked to see whether the address that corresponds to that data (e.g., 256B data) is in the caches. In this example, caches L1, L2, and L3 are checked in order first.	
determine that the bitstream is not present in at least one of the caches; fetch the bitstream from a central repository based on the pointer in response to determining that the bitstream is not present in the at least one of the caches; and    Fig. 2 and [0029] If the address of the target data is not there, which is considered a `miss`, the directory of the L4 cache 230 is checked next. If the address is also not in the L4 cache 230, a main memory fetch is performed.
Ambroladze does not explicitly teach, but Liu teaches program the programmable device based on the bitstream fetched from the central repository.	[0008] a processor, configured to run the program stored in the memory, to store, by a storage module external to an FPGA, configuration data transmitted from a cloud; and retrieve, by a control module internal to the FPGA, the configuration data from the storage module and configure a corresponding processing unit of the FPGA according to the configuration data.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the hierarchical cache storage system/method of Ambroladze with the cloud-based configuration of FPGA method/system taught by Liu. The motivation for doing so would have been to facilitate system operation maintenance where reconfiguration of each processing unit can be avoided after each FPGA migration, thereby reducing the workload on a user, and improving the user experience. This is taught by Liu in [0009].
The combination of Ambroladze and Liu does not explicitly teach, but Gupta teaches dynamically update a pointer associated with a bitstream based on a frequency of request of the bitstream;	Fig. 3 and [0034] The second cache eviction algorithm 130.sub.2 may comprise a least frequently used (LFU) algorithm that evicts a track that is least frequently used or fewest number of accesses while in cache 110, where the cache control blocks 300 for the tracks indicate a frequency counter indicating a number of times the track was accessed while in the active cache 110.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the hierarchical cache storage system/method of Ambroladze and Liu with the cache management method/system taught by Gupta. The motivation for doing so would have been to optimize the cache read hit rate and be able to select the best cache eviction algorithm to improve cache performance, as taught by Gupta in [0015].
		
Regardling claim(s) 26, Ambroladze teaches:	
wherein the processing circuitry is configured to fetch other bitstreams from the central repository based on the pointer associated with the bitstream.	Fig. 2 and [0029] If the address of the target data is not there, which is considered a `miss`, the directory of the L4 cache 230 is checked next. If the address is also not in the L4 cache 230, a main memory fetch is performed.	
		
Regardling claim(s) 27, Ambroladze teaches:	
wherein the processing circuitry is configured to determine that the bitstream is present in at least one of the caches; obtain the bitstream from the at least one of the caches; and 	Fig.2 and [0029] if a CPU 220 sends out a request with an address of the target data, each directory of the lower level caches are checked to see whether the address that corresponds to that data (e.g., 256B data) is in the caches. In this example, caches L1, L2, and L3 are checked in order first. However, if the address is found in either of these lower level caches, the data is fetched and returned to the requesting CPU 220	
Liu teaches program the programmable device based on the bitstream obtained from the at least one of the caches.	[0008] a processor, configured to run the program stored in the memory, to store, by a storage module external to an FPGA, configuration data transmitted from a cloud; and retrieve, by a control module internal to the FPGA, the configuration data from the storage module and configure a corresponding processing unit of the FPGA according to the configuration data.

Regarding claim(s) 30, Liu teaches:
wherein the processing circuitry is a slot at the programmable device, and the programmable device is a FPGA.	[0008] a processor, configured to run the program stored in the memory, to store, by a storage module external to an FPGA, configuration data transmitted from a cloud; and retrieve, by a control module internal to the FPGA, the configuration data from the storage module and configure a corresponding processing unit of the FPGA according to the configuration data.
		
Regarding claim(s) 31, Ambroladze teaches:	
wherein the pointer is based on static characteristics and dynamic characteristics of the bitstream.	Fig. 2 and [0029] if a CPU 220 sends out a request with an address of the target data, each directory of the lower level caches are checked to see whether the address that corresponds to that data (e.g., 256B data) is in the caches. [0033] data may be modified or cast out from key cache 240 and/or other lower level caches. According to an exemplary embodiment, changes to data stored in the key cache 240 or other lower level caches are stored back into main memory 210. Addresses are updated in response to these changes according to an exemplary embodiment.	

Claim(s) 28, 29 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambroladze (US 2011/0320740), Liu (US 2022/0066690) and Gupta (US 2019/0354489), further in view of Mantor (US 2009/0300293).
Regarding claim(s) 28, Ambroladze teaches:
further comprising: a first cache at a first level of the multi-level hierarchy; and     Fig. 2 and [0024] In this exemplary hierarchal cache system 200 of computing device 102, one or more central processing units (CPU) 220 for performing reading and executing of instructions are provided. Each CPU 220 may include multiple cache levels, such as, for example, L1 cache, L2 cache, and L3 cache that may be on-chip or off-chip from the CPU 220. In other words, each CPU may have its own levels of caches, making up portions of the lower level caches 212 of hierarchal cache system 200.		
The combination of Ambroladze and Liu does not explicitly teach, but Mantor teaches wherein the processing circuitry is configured to dynamically adjust at least one of a cache management policy or a cache memory size for the first cache, at run-time based on information from a central cache controller.	[0044] if first resource 102 generates more memory requests than second resource 104, cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104. As the ratio of different types of memory requests changes, the ratio of cache lines allocated for each type adjusts accordingly.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the hierarchical cache storage system/method of Ambroladze and Liu with the method/system of dynamic cache partitioning taught by Mantor. The motivation for doing so would have been to  efficiently maintain cache coherence by dynamically partitioning a cache and having a cache controller compare a memory address and a type of a received memory request to a memory address and a type, respectively, as taught by Mantor in [0008, 0010].
			
Regarding claim(s) 29, Ambroladze teaches:		
further comprising: a cache at each of a plurality of levels of the multi-level hierarchy; Fig.2 and [0029] if a CPU 220 sends out a request with an address of the target data, each directory of the lower level caches are checked to see whether the address that corresponds to that data (e.g., 256B data) is in the caches. In this example, caches L1, L2, and L3 are checked in order first.		
Mantor teaches wherein the processing circuitry is configured to dynamically adjust at least one of a cache management policy or a cache memory size for the cache at each of the plurality of levels, at run-time based on information from a central cache controller.	[0044] if first resource 102 generates more memory requests than second resource 104, cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104. As the ratio of different types of memory requests changes, the ratio of cache lines allocated for each type adjusts accordingly.

Regarding claim(s) 32, Mantor teaches:
wherein the static characteristics include at least one of FPGA model, bitstream producer or shell type for the bitstream.	[0041] The type field can be used to allocate portions of cache 112. For example, each of first and second resources 102 and 104 can have unique types that are included in their respective memory requests.  [0043] Thus, first resource 102 can have different types of data held in cache 112. Each type of data is identified by its unique types. Each of these types associated with data intended for first resource 102 can be different than types used by second resource 104.
			
Regarding claim(s) 33, Mantor teaches:		
wherein the dynamic characteristics include a number of prior instantiations of the bitstream.	[0029] As shown in FIG. 1, each tag includes an index specifying the cache line, a field specifying the address(es) in memory 110 where the held value is located, and a valid flag that specifies whether the associated cache line is valid. In an embodiment, the valid field is a single bit, e.g., 1 for valid, and 0 for invalid. Each cache tag may also include a variety of other flags. For example, a flag may include the number of times the cache line has been accessed, a number of memory requests that are pending for the cache line, or other types of information that may be used to determine which cache line is selected when a new value from memory 110 must be written to cache 112. These flags can be updated as memory requests are serviced.
			
Regarding claim(s) 34, Mantor teaches:				
wherein the dynamic characteristics include a number of prior instantiations of the bitstream.	[0029] As shown in FIG. 1, each tag includes an index specifying the cache line, a field specifying the address(es) in memory 110 where the held value is located, and a valid flag that specifies whether the associated cache line is valid. In an embodiment, the valid field is a single bit, e.g., 1 for valid, and 0 for invalid. Each cache tag may also include a variety of other flags. For example, a flag may include the number of times the cache line has been accessed, a number of memory requests that are pending for the cache line, or other types of information that may be used to determine which cache line is selected when a new value from memory 110 must be written to cache 112. These flags can be updated as memory requests are serviced.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that amending the claim to further specify details of applicant’s argument, i.e. pointer based on frequency of utilization ([00130] of the Specification), would help overcome the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133